Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 26, 2022 has been entered.
 	Claims 4-6 are canceled. Claims 1-3 and 7-20 are pending and will be considered for examination.

Response to Arguments
Applicant’s arguments, with respect to the rejection of the claims under 35 U.S.C. 101, have been fully considered but they are not persuasive. The Applicant argues that the claims are patent-eligible because they integrate the exception into a practical application and because they add significantly more to the exception. The examiner respectfully disagrees. The claims recite generic computer components for performing generic computer operations.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-3, 7-13, and 16-20 are directed to a method, which is a process. Claim 14 is directed to a “non-transitory computer-readable storage medium”, which is a manufacture. Claim 15 is directed to a device, which is a machine.  Therefore, claims 1-3 and 7-20 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 14, and 15 recite the limitations of receiving from a second user a listing request for a first product that is not listed, wherein the listing request includes a desired price from the second user, and wherein the first product is owned by a first user; adjusting a listing price of the first product according to a time period after the first user purchased the first product; in response to receiving the product request: associating the listing request with information on the first product, the information including the adjusted listing price; and sending, to the first user, a first notification indicating that the listing request for the first product has been made and including a notification that the desired price from the second user is equal to or more than the adjusted listing price of the first product; receiving, from the first user, a response to the listing request to list the first product; and in response to receiving the response to the listing request, listing the first product to make the first product owned by the first user available, including: sending, to the second user, a second notification indicating that the first product owned by the first user is available in accordance with the response to the listing request from the first user.
Claims 1, 14, and 15 recite the abstract idea of a second user requesting a first product that is owned by a first user; in response to the request, the first user listing the first product to make it available; and sending a notification to the second user indicating the first product owned by the first user is available. This is an abstract idea because it covers certain methods of organizing human activity (i.e. commercial, sales activities, or personal interactions). A user requesting a product that is owned by another user, having the other user list the product, and then sending a notification to the requesting user that the product is available is a form of commercial / personal interaction between two users.  Dependent claims 2, 3, 7-13, and 16-20 recite the same abstract idea identified in claim 1.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-3, 7-13, and 16-20 recite the additional elements of a computing device, an e-commerce platform, and two electronic devices.  Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, displaying, and storing data.  These limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 14 and 15 recite the additional elements of computer storage medium (i.e. memory), one or more processors, a computing device, an e-commerce platform, and two electronic devices.  Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, displaying, and storing data.  These limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1-3, 7-13, and 16-20 recite the additional elements of a computing device, an e-commerce platform, and two electronic devices. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, displaying, and storing data. These limitations are no more than mere instructions to apply the exception using generic computer components.
Taking the additional elements individually, the computer components perform purely generic computer functions of processing, displaying, and storing data. Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claims do not amount to significantly more than the abstract idea itself.
Claims 14 and 15 recite the additional elements of computer storage medium (i.e. memory), one or more processors, a computing device, an e-commerce platform, and two electronic devices. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, displaying, and storing data. These limitations are no more than mere instructions to apply the exception using generic computer components.
Taking the additional elements individually, the computer components perform purely generic computer functions of processing, displaying, and storing data. Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claims do not amount to significantly more than the abstract idea itself.








	Allowable Subject Matter
Claim 1, 14, and 15 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 set forth in this Office action.
	Claim 1, 14, and 15 recite a combination of elements not found in the prior art.  Specifically, the claim recites the following:

“...the listing request includes information indicating a desired price from the second user...adjusting a listing price of the first product according to a time period after the first user purchased the first product...including a notification that the desired price from the second user is equal to or more than the adjusted listing price of the first product...”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2002/0040324 A1 (“Dunning”): Dunning teaches an information processing method performed by a computing device (Fig. 3) of an e-commerce platform (paragraph [0002]; Fig. 4), the method comprising: receiving, from a second user (paragraph [0009], lines 1-3: merchant) of the e-commerce platform (paragraph [0002]; Fig. 4), a listing request for a first product that is not listed (paragraph [0011], lines 3-7 teach ordering products that are not registered with the network) on the e-commerce platform (paragraph [0002]; Fig. 4), wherein the first product is owned by a first user (paragraph [0009], lines 1-3: vendor; paragraph [0064] teaches that goods are ordered from the vendor) of the e-commerce platform (paragraph [0002]; Fig. 4); in response to receiving the product request; associating the listing request with information on the first product (paragraph [0058], lines 1-5 teach completing a purchase order) stored in the e-commerce platform (paragraph [0002]; Fig. 4); and sending, to a first electronic device associated with the first user, a first notification indicating that the listing request for the first product has been made on the e-commerce platform (paragraph [0012] and paragraph [0057], lines 4-8; paragraph [0060] teaches sending a copy of the purchase order to the vendor, Fig. 9, “904”; paragraph [0065], lines 1-2); receiving, from the first user, a response to the listing request to list the first product on the e-commerce platform (paragraph [0057], lines 4-8 teach that the vendor is given the opportunity to respond to the request); and in response to receiving the response to the listing request, performing listing processing of the first product to make the first product owned by the first user available on the e-commerce platform (paragraph [0061], lines 7-13 teaches that the vendor's product information is added to the database), including: sending, to a second electronic device associated with the second user, a second notification indicating that the first product owned by the first user is available on the e-commerce platform in accordance with the response to the listing request from the first user (paragraph [0060] teaches sending a purchase order to both parties; paragraph [0065], lines 9-12 teaches making the vendor's product information available to other users via the network). However, Dunning does not teach or suggest the limitations identified above.
(ii) US 6,269,343 B1 (“Pallakoff”): Pallakoff discloses an online marketing system and method for auctions. However, Pallakoff does not teach or suggest the limitations identified above.
(iii) “Electronic Shopping” by Lohse et al. (“Lohse”): Lohse discloses designing an effective online store. However, Lohse does not teach or suggest the limitations identified above.

Conclusion                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625